Appeal from a judgment of the County Court of Che-mung County, rendered September 24, 1976, convicting defendant upon his plea of guilty to the crime of attempted sexual abuse in the first degree, and sentencing him to an indeterminate term of imprisonment not to exceed four years at the Elmira Correctional Facility. We find no merit in defendant’s contention that his sentence was excessive and severe in view of the circumstances, including his prior record and the nature of the crime of which he stands convicted. Judgment affirmed. Koreman, P. J., Greenblott, Mahoney, Main and Larkin, JJ., concur.